Citation Nr: 1411644	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  08-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel





INTRODUCTION

The Veteran had active service from April 1977 to May 1980 and from November 1990 to August 2000.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran's claim was previously remanded in October 2011 for further development and readjudication.


FINDINGS OF FACT

The preponderance of the evidence indicates that the Veteran is unable to secure or follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.41, 4.3, 4.16(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to substantiate his claim for TDIU.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2013) or 38 C.F.R. § 3.159 (2013).

Regulations and Analysis

The Veteran contends that he is entitled to TDIU. 

VA regulations indicate that when a Veteran's schedular rating is less than total, a total rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that (1) if there is only one disability, this disability shall be ratable at 60 percent or more; and (2) if there are two or more disabilities, at least one disability shall be ratable at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) .

Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).

The test of individual unemployability is whether the veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The record indicates the Veteran's current service-connected disabilities include posttraumatic stress disorder (PTSD) at a 50 percent evaluation; tinnitus at a 10 percent evaluation; fibromyalgia (also claimed as joint and muscle aches) at a 10 percent evaluation; and irritable bowel syndrome (IBS) at a noncompensable evaluation.  The Veteran's combined disability rating is 60 percent.  

The Board finds that the Veteran's tinnitus and PTSD should be combined as a single disability for the purposes of TDIU, as they were incurred in action.  Thus, the Veteran's combined 60 percent would then meet the percentage criteria under 38 C.F.R. § 4.16(a) for a single disability rated as 60 percent or more.

The remaining question for consideration is whether the Veteran is unemployable due to his service-connected disabilities. 

In this regard, the appropriate TDIU standard is not whether the Veteran is able to obtain any employment or to maintain marginal employment.  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (holding that "mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant" (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975)).  Rather, the standard is a subjective one and is whether the Veteran can obtain and maintain substantially gainful employment.  The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Documents from the Social Security Administration indicate that the Veteran was deemed unemployable as of April 9, 2004.  The primary diagnosis was a back disorder with the secondary diagnosis being affective or mood disorder.  

A June 2009 VA examination report indicates that a VA Psychologist, after review of the claims file and examination of the Veteran, indicated that the Veteran is unable to work under normal employment conditions due to his heightened arousal and irritability, chronic worry and cognitive decompensation during periods of perceived scrutiny or pressure.

The Board remanded the claim in October 2011 for an additional set of VA exams to determine unemployability.  A November 2011 examination report indicates that the examiner found the Veteran is ineffective as a co-worker due to his social problems; has difficulty concentrating; and his anxiety irritability and hyperarousal results in frequent altercations with coworkers and supervisors; resulting in his being fired or walking off previous jobs.  

In conclusion, the record supports a grant of TDIU from the time that the Veteran was schedularly eligible, as provided in 38 C.F.R. § 4.16(a).  The Board notes that two VA examiners have deemed the Veteran unable to work due to his PTSD.  Thus, the preponderance evidence supports a grant of TDIU.

In reaching these conclusions, the benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a TDIU due to service-connected disability is granted subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


